Citation Nr: 9927549	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
recurrent dislocation of the right shoulder.

2.  Entitlement to a rating in excess of 10 percent for right 
ankle disability.

3.  Entitlement to a rating in excess of 10 percent for low 
back disability.

4.  Entitlement to a rating in excess of 10 percent for 
asthma/bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1998, at which time it was remanded 
for further development.  By a rating decision in March 1999, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, raised the rating for his recurrent 
dislocation of the right shoulder from 20 to 30 percent, 
retroactively effective from the date of claim.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's recurrent dislocation of the right shoulder 
is manifested primarily by forward flexion and abduction to 
at least 70 degrees, each, and internal and external rotation 
to 90 degrees, each and significant pain on motion, as well 
as mild weakness, excess fatigability, and incoordination of 
the right shoulder, which are worse during flare-ups.

3.  The veteran's right ankle disability is manifested 
primarily by pain without limitation of motion, crepitus, 
weakness, excess fatigability, incoordination, or flare-ups.

4.  The veteran's low back disability, manifested by pain, 
including on use, limitation of lumbar spine motion of 
forward flexion to 60 degrees, no backward extension, lateral 
flexion of 40 degrees, bilaterally, and rotation of 30 
degrees in each direction, as well as mild weakness, excess 
fatigability, and incoordination, exacerbated during flare-
ups, productive of no more than moderate impairment.

5.  The veteran's asthma/bronchitis is manifested primarily 
by monthly medical care for exacerbations of asthma and 
intermittent treatment with corticosteroids, with an FVC of 
79 percent of predicted and FEV1 of 84 percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
recurrent dislocation of the right shoulder have not been 
met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.69, and 4.71a, Diagnostic Code 
5201 (1998).

2. The criteria for a rating in excess of 10 percent for 
right ankle disability have not been met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, and 4.71a, Diagnostic Code 5271 (1998).

3.  The criteria for a rating of 20 percent for low back 
disability have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5292 (1998).

4.  The criteria for a 60 percent rating asthma have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disabilities at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to each disability.  In this regard, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is reviewed in 
order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
The particular criteria from the applicable rating codes will 
be set forth below.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

I.  The Right Shoulder

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his major 
upper extremity.  Such a distinction is relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is right-handed.

The veteran's right shoulder disability is most appropriately 
rated in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code, a 30 percent rating 
is warranted when motion of the major arm is limited to 
midway between the side and shoulder level.  A 40 percent 
rating is warranted when motion is limited to 25 degrees from 
the side.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

The veteran's claim for an increased rating was received by 
the VA on August 16, 1995.  The record does not contain 
clinical reports referable to an increased disability status 
for the disability at issue within the one year period prior 
thereto.  

The veteran was examined by VA in September 1995 and 
September 1998.  In October 1997, he was examined for the 
Kentucky state Division for Disability Determinations.  His 
various complaints included pain and weakness in his right 
upper extremity; chronic nerve impingement in the right 
shoulder with spasm; and limitation of right shoulder motion.  
It was noted that since service, he had not dislocated his 
right shoulder.  He demonstrated the following range of right 
shoulder motion:  Forward elevation (flexion), between 70 and 
100 degrees; abduction, between 70 and 100 degrees; internal 
rotation of 90 degrees; and external rotation of 90 degrees.  
The shoulder was tender to palpation; however, there was no 
muscle atrophy or crepitus, and the shoulder was reportedly 
stable.  Reflexes were reportedly 1+.  X-rays of the right 
shoulder revealed a residual staple from a previous 
stabilization surgery, but no degenerative changes.  

In September 1998, the VA examiner concluded that the veteran 
had a stable right shoulder, but significant impingement in 
the right shoulder and limited and painful range of motion.  
The examiner also reported that the veteran had mild weakened 
movements, excess fatigability, and incoordination in the 
shoulder which would be increased during flare-ups.  

The foregoing evidence is generally consistent and clearly 
shows that the veteran has right arm motion more than 25 
degrees from his side.  He does have significant limiting 
pain, as well as weakness, excess fatigability and 
incoordination of the right shoulder, which are worse during 
flare-ups.  Those symptoms were considered by the RO in 
raising the veteran's rating from 20 to 30 percent, however, 
there is no evidence that they provide a basis for a still 
higher evaluation.  Indeed, the weakness, fatigue, and 
incoordination were characterized as no more than mild in 
nature, and there is no evidence of any additional right 
shoulder pathology, such as spasm, muscle atrophy, swelling, 
heat, or discoloration.  While the evidence shows that the 
veteran wears a brace for his right shoulder (See, the 
transcript of his February 1997 hearing on appeal and the 
approval of VA clothing allowance, dated in August 1998), 
there is no evidence of recent dislocation or instability.  
Accordingly, the Board is of the opinion that the veteran 
does not meet or approximate the schedular criteria for an 
increased rating.  

In arriving at this decision, the Board has considered the 
possibility of rating the veteran's right shoulder disability 
under alternative diagnostic codes.  However, he does not 
demonstrate any of the criteria which would render those 
codes applicable.  For example, he does not demonstrate 
ankylosis of the right shoulder, nor does he demonstrate 
fibrous union of, nonunion of, or loss of the head of the 
humerus.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5200 or 5202 
(1998).

In arriving at this decision, the Board also notes that in 
March 1999, when the RO raised the veteran's rating from 20 
to 30 percent for recurrent dislocation of the right 
shoulder, it did not issue a Supplemental Statement of the 
Case (SSOC).  That increase, however, did not constitute a 
complete grant of benefits with respect to that issue.  
Moreover, there is no evidence on file that the veteran 
withdrew that issue, nor is there evidence that he was 
limiting his claim to a 30 percent evaluation for recurrent 
dislocation of the right shoulder.  As each claimant is 
presumed to be seeking the maximum available benefit, that 
issue remained in appellate status, and a Supplemental 
Statement of the Case (SSOC) should have been issued.  
38 C.F.R. § 19.31 (1998); AB v. Brown, 6 Vet. App. 35 (1993).  
Although such action was not accomplished, the Board notes 
that the veteran was mailed a copy of the decision which 
included the RO's reasoning and the supporting evidence.  In 
the Statement of the Case (SOC), he had also been notified of 
the requisite law and regulations.  Thus, the veteran had 
been apprised of all of the elements required in an SSOC 
(38 C.F.R. § 19.31 (1998)), and adjudicatory action would not 
result in prejudice to his claim.  To remand this portion of 
the claim for issuance of an SSOC would unnecessarily delay 
the claim and, in light of the law and regulations above, 
would not result in any additional benefit to the veteran.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).


II.  The Right Ankle

The veteran's chronic right ankle sprain is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 
10 percent rating is warranted for moderate limitation of 
motion of the ankle.  A 20 percent evaluation is warranted 
for marked limitation of motion.  

In July 1994, after complaining of lateral instability for 
several months, he underwent reconstructive surgery on his 
right ankle.  The veteran's claim for an increased rating was 
received by the VA on August 16, 1995.  The record does not 
contain clinical reports referable to an increased disability 
status for the disability at issue within the one year period 
prior thereto.  

During his hearing, the veteran testified that he wore an 
ankle brace almost every day.  Indeed, the evidence shows 
that as late as August 1998, VA had approved a clothing 
allowance due to the wear and tear caused by the brace on his 
ankle.  Other than the ankle brace, however, recent medical 
records show little treatment for his right ankle disability.

Reports of VA examinations in September 1995 and September 
1998, as well as in October 1997 by the Kentucky Division of 
Disability Determinations, show that the veteran's right 
ankle disability is manifested primarily by pain.  Although 
he wears a right ankle brace and uses a cane, there is no 
evidence of limitation of motion, incoordination, excess 
fatigability, or flare-ups in the ankle and no evidence of 
any ongoing treatment for the right ankle.  Moreover, there 
is no lateral instability in his right ankle, no crepitus 
with active range of motion, and no muscle atrophy.  Indeed, 
there is no competent evidence of any more than moderate 
impairment; and, therefore, a rating in excess of 10 percent 
is not warranted.  

In arriving at this decision, the Board has again considered 
the possibility of rating the veteran's right ankle 
disability under alternative diagnostic codes; however, he 
does not demonstrate any ankylosis, malunion, nonunion, 
deformity, or residuals of an astragalectomy which would make 
those codes applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5273, or 5274.  

III.  The Low Back

Unlike the foregoing,  the veteran's claim for a higher 
evaluation for low back disability is an original claim that 
was placed in appellate status by a Notice of Disagreement 
(NOD) expressing disagreement with an initial rating award 
(March 1996).  As held in AB v. Brown, 6 Vet. App. at 38, 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  

Since the rating for the veteran's low back disability is an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
at 58 ("[w]here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's low back disability is most appropriately rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under that 
code, a 10 percent rating is warranted for slight limitation 
of motion of the lumbar spine.  A 20 percent rating is 
warranted for moderate limitation of motion, and a 40 percent 
rating is warranted for severe limitation of motion.

Potentially applicable criteria are also found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, the code governing the 
evaluation of lumbosacral strain.  Under that code, a 10 
percent rating is warranted when there is characteristic pain 
on motion.  A 20 percent rating is warranted when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is warranted when there is listing of the whole 
spine to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

The recent outpatient treatment records from the VA Medical 
Center in Louisville and from Fort Knox, Kentucky, show that 
from time to time, the veteran has been treated for 
complaints of low back pain.  In February 1996, magnetic 
resonance imaging (MRI) revealed a hemitransitional vertebra 
but no neurologic or stenotic problems.  An electromyogram, 
performed at VA in July 1996, revealed possible L5-S1 nerve 
root irritation.  Clinical correlation was required 

During the VA examinations in September 1995 and September 
1998, and during the stated disability examination in October 
1997, the veteran's service-connected low back disability was 
manifested primarily by mild, but significant, limiting pain, 
and mild weakened movements, excess fatigability, and 
incoordination, which would increase during flare-ups.  The 
disability was generally unresponsive to treatment, and there 
was evidence that he wears a back brace.  On VA examination 
in September 1995, lumbar forward flexion was to 80 degrees, 
backward extension was to 30 degrees, lateral flexion was to 
40 degrees, bilaterally, and rotation was to 45 degrees in 
each direction.  On VA examination in September 1998, the 
veteran demonstrated forward flexion to 60 degrees, no 
extension, left and right lateral flexion of 40 degrees, and 
bilateral rotation of 30 degrees.  The most recent VA 
examiner, in September 1998, indicated that overall, the 
veteran's low back problems were productive of moderate 
impairment, and there is no evidence to contradict that 
assessment.  Such evidence more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5292.  
To that extent, the appeal is allowed. 

In arriving at this decision, the Board has considered the 
possibility of still higher schedular evaluation for low back 
disability, however, there is no evidence that the veteran's 
demonstrated functional impairment, including due to pain, 
more nearly approximates severe loss of back motion.  In this 
regard, it is observed that he retains full range of 
bilateral lateral flexion, and rotation of the lumbar spine.  
Moreover, there is no demonstration of listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Accordingly, a schedular evaluation in excess of 20 percent 
is not warranted.

The Board has also considered the possibility of rating the 
veteran's low back disability as intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  
However, the most recent examiners have been unable to 
confirm any evidence of neurologic involvement such as 
radiculopathy.  Accordingly, that diagnostic code is not 
applicable.

Finally, the record indicates that the veteran's symptoms 
associated with his low back disability have remained 
essentially the same during the appeal period and staged 
ratings as anticipated in Fenderson v. West, 12 Vet. App. 119 
(1999), are not warranted.

IV.  Asthma/Bronchitis

Prior to October 7, 1996, chronic bronchitis was rated in 
accordance with 38 C.F.R. § 4.97, Diagnostic Code 6600.  
Under that code, a 10 percent rating was warranted for 
moderate impairment, manifested by considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales.  A 30 percent rating was warranted for 
moderately severe impairment, manifested by a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent rating was warranted for severe 
impairment with a severe productive cough and dyspnea on 
slight exertion, with pulmonary function tests indicative of 
severe ventilatory impairment.  A 100 percent rating was 
warranted for pronounced impairment with copious productive 
cough and dyspnea at rest.  Pulmonary function testing showed 
a severe degree of chronic airway obstruction.  In such 
cases, there were symptoms of associated severe emphysema or 
cyanosis and findings of right sided heart involvement.

Effective prior to October 7, 1996, bronchial asthma was 
rated in accordance with 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Under that code, a 10 percent rating was warranted for 
mild impairment, manifested by paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent evaluation was warranted for 
moderate impairment, manifested by rather frequent asthmatic 
attacks (separated by only 10 or 14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating was warranted for severe impairment, manifested by 
frequent attacks of asthma (one or more attacks weekly) and 
marked dyspnea on exertion between attacks with only 
temporary relief by medication.  In such cases, more than 
light manual labor was precluded.  A 100 percent rating was 
warranted for pronounced impairment manifested by asthmatic 
attacks very frequently with severe dyspnea on light exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  In the absence of 
clinical findings of asthma at the time of the examination, a 
verified history of asthmatic attacks had to be of record.

Ratings under diagnostic codes 6600 and 6602 were not to 
combined with each other.  Rather, a single rating was to be 
assigned under the diagnostic code which reflected the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warranted such elevation.  38 C.F.R. § 4.96 (1995).

During the course of the appeal, VA issued changes with 
respect to the criteria for rating respiratory disability.  
61 Fed. Reg. 46720 (1996) (now codified at 38 C.F.R. § 4.97 
(1998)).  Those changes were effective October 7, 1996, and 
were considered by the RO.  The Board will consider the claim 
for an increased rating for asthma/bronchitis under both sets 
of regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997).

Under the revised criteria, a 10 percent rating is warranted 
for chronic bronchitis when the Forced Expiratory Volume in 
one second (FEV-1)) is 71- to 80-percent of predicted, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is 71 to 80 percent, or; the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66- to 80-percent of 
predicted.  A 30 percent rating is warranted when there is an 
FEV-1 of 56- to 70-percent of predicted, or; an FEV-1/FVC of 
56 to 70 percent, or; a DLCO (SB) of 56- to 65-percent of 
predicted.  A 60 percent rating is warranted when there is an 
FEV-1 of 40- to 55-percent of predicted, or; an FEV-1/FVC of 
40 to 55 percent, or; a DLCO (SB) of 40- to 55-percent of 
predicted, or; where maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted when there is an FEV-1 less than 40 
percent of the predicted value, or; the FEV-1/FVC is less 
than 40 percent, or; the DLCO (SB) is less than 40-percent 
predicted, or; the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; when there is cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; when the veteran 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6600.

Under the revised criteria for evaluating bronchial asthma, a 
10 percent rating is warranted when there is a Forced 
Expiratory Volume in one second (FEV-1)) of 71- to 80-percent 
of predicted, or; when the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) is 71 to 
80 percent, or; when intermittent inhalational or oral 
bronchodilator is required.  A 30 percent rating is warranted 
when the FEV-1 is 56- to 70-percent of predicted, or; the 
FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy is required, or; inhalational anti-
inflammatory medication is required.  A 60 percent rating is 
warranted when the FEV-1 is 40- to 55-percent of predicted, 
or; the FEV-1/FVC is 40 to 55 percent, or; at least monthly 
visits to a physician are required for the care of 
exacerbations, or; when intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  A 100 percent rating is 
required when the FEV-1 is less than 40-percent of predicted, 
or; the FEV-1/FVC is less than 40 percent, or; when there is 
more than one attack per week with episodes of respiratory 
failure, or; when daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is required.  

As above, in the absence of clinical findings of asthma at 
time of examination, a verified history of asthmatic attacks 
must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.  
Moreover, the prohibition against combined rating under 
Diagnostic Code 6600 and 6602 remains in effect.  38 C.F.R. 
§ 4.96.

The veteran's increased rating claim was received on August 
16, 1995.  Clinical evidence of record, dated from 1994 
through 1996, shows that the veteran received treatment at 
the Louisville VAMC and at the medical facilities at Fort 
Knox, Kentucky.  Between 1994 and 1996, however, he was 
treated for respiratory complaints on few occasions, and 
there was no evidence that his bronchitis was manifested by 
any more than considerable night or morning cough or slight 
dyspnea on exercise.  Indeed, there was no evidence of 
scattered rales or evidence that his bronchitis was any more 
than moderately disabling.  Although he was prescribed four 
(4) inhalers (VA examination report, dated in September 
1995), one of which, Azmacort, was a corticosteroid, there 
was no evidence of treatment for exacerbations of asthma or 
that he suffered more than paroxysms of asthmatic type 
breathing more than several times.  Finally, there was no 
evidence that his asthma was any more than mildly disabling.  
Accordingly, there was no basis under the former criteria for 
a rating in excess of 10 percent for either asthma or 
bronchitis.

Since 1996, the veteran has continued to receive treatment 
from VA and at Ft. Knox for respiratory complaints.  
Pulmonary function testing after optimum therapy reflects the 
best possible functioning of an individual, and are the 
figures used as the standard basis of comparison of pulmonary 
function.  61 Fed.Reg. 46720, 46723 (1996).  Post medication 
pulmonary function tests (PFT's) performed from September 
1997 to September 1998 reveal an FEV1 from 70.04 percent of 
predicted (January 1998) to 103.32 percent of predicted 
(October 1997), with the clear majority of readings 80 
percent of predicted or greater.  The FEV1/FVC was between 
89.6 percent of predicted (September 1997) to 113.49 percent 
of predicted (June 1998).  Except for one test in June 1998, 
which was considered productive of moderate respiratory 
restriction, all PFT's were considered as normal or as 
showing a mild restrictive respiratory impairment.  Such 
findings do not meet the revised schedular criteria for a 
rating in excess of 10 percent for bronchitis. 

As to asthma, VA acknowledges the episodic nature of that 
disease and which may in fact exhibit normal PFT's at most 
times despite significantly disabling disease.  Accordingly, 
an accurate evaluation of the level of impairment caused by 
the veteran's asthma requires additional criteria such as a 
certain type or frequency of treatment. 61 Fed. Reg. 46720, 
46723 (1996).  Such additional criteria with regard to 
frequency of treatment is contained in the above noted 
revised regulatory provisions.

The recent treatment records show that the veteran's current 
medication for asthma includes several inhalers, each of 
which he takes at least twice a day.  One of those 
medications, Flovent, is a corticoid.  Moreover, during the 
first 7 months of 1998, the veteran was treated approximately 
once a month for at least 5 exacerbations of asthma (January, 
February, April, June, and July).  On each occasion, the 
prescribed medication included prednisone, also a corticoid.  
Therefore, despite the recent PFT's which generally are 
compatible with no more than mild ventilatory impairment, the 
Board is of the opinion that the totality of the evidence, 
particularly the frequency of his exacerbations and treatment 
regimen, more nearly reflects the criteria for a 60 percent 
rating for asthma under the revised schedular criteria.  

In arriving at this decision, the Board has considered the 
possibility of a higher schedular evaluation under the former 
criteria.  None of the recent health care providers or 
examiners have stated that the veteran's bronchitis is 
productive of pronounced impairment or that it is associated 
with a copious productive cough and dyspnea at rest; severe 
chronic airway obstruction; symptoms associated with severe 
emphysema or cyanosis or findings of right sided heart 
involvement.  Moreover, there is no evidence of pronounced 
impairment due to asthma, including a recent history of 
asthmatic attacks very frequently with severe dyspnea on 
light exertion between attacks and marked loss of weight or 
other evidence of severe impairment of health.  Thus, a 
higher schedular evaluation is not warranted for asthma or 
bronchitis under the former criteria.  

The Board has considered the possibility of a higher 
schedular evaluation under the revised criteria.  Not only 
does the veteran fail to demonstrate the requisite criteria 
on recent PFT's, there is no recent evidence that he has any 
of the other symptoms associated with bronchitis, such as a 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; that the veteran requires outpatient oxygen 
therapy.  Further, there is no recent evidence of more than 
one asthma attack per week with episodes of respiratory 
failure or daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuo-suppressive medications.  
Accordingly, there is no schedular basis for a rating in 
excess of 60 percent for the veteran's asthma/bronchitis.

V.  Extraschedular Considerations

In arriving at these decisions, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to his service-connected 
asthma/bronchitis; right shoulder disability; right ankle 
disability; or low back disability.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  

While the veteran has testified that he is unable to work due 
to his service-connected asthma, right shoulder disability, 
right ankle disability, and low back disability, he has not 
provided evidence or identified any outstanding evidence 
which shows that any of those disabilities, individually, 
prevent him from working.  Indeed, the recent state 
disability examiner did not find that he was precluded from 
working due to his low back or right shoulder disabilities, 
and there is no documentation of work missed by the veteran 
or of termination from employment, mutual or otherwise, 
because of any of those disabilities.  Although he currently 
receives Social Security disability benefits, they are based 
both on service-connected disability, e.g. the low back, and 
on non-service connected disability, e.g. adjustment 
disorder.  Moreover, there is no evidence that he has 
required frequent hospitalization for any of the service-
connected disabilities at issue.  In essence, the record 
shows that the manifestations of each disability are those 
contemplated by the various evaluations for each disability 
which is based on the average impairment in earning capacity.  
38 C.F.R. § 4.1.  Accordingly, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension purposes for a rating outside the regular schedular 
criteria.


ORDER

Entitlement to a rating in excess of 30 percent for recurrent 
dislocation of the right shoulder is denied.

Entitlement to a rating in excess of 10 percent for right 
ankle disability is denied.

Entitlement to a rating of 20 percent for low back disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a rating of 60 percent for asthma/bronchitis 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

